Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 33-41, 43-46, 48-59 and 65-68 are pending. Applicant’s amendment of 10/19/2021 is acknowledged.

2.  Applicant’s IDSs, filed 10/19/21 and 12/13/2021, are acknowledged and have been considered. 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with David M. Kohn on12/23/2021 .

In the Claims:

5.  In claim 43, line 1, the phrase “process of claim 42, wherein ion exchange" has been replaced with – process of claim 41, wherein the anion exchange –

6.  In claim 44, line 1, the phrase “process of claim 42, wherein ion exchange" has been replaced with – process of claim 41, wherein the anion exchange  –

7.  In claim 45, line 1, the phrase “process of claim 42" has been replaced with – process of claim 41  –

8.  In claim 51, line 1, the phrase “claim 33" has been replaced with – claim 67  –

9.  In claim 52, line 1, the phrase “claim 33" has been replaced with – claim 67  –

REASONS FOR ALLOWANCE

10. The following is an Examiner's Statement of Reasons for Allowance: 



The closest prior art was considered to be Tanaka (2000) which was discussed in the prior OA. 

Tanaka as noted previously (see p. 3 of the prior OA) teaches a process of obtaining IVIG of high quality from an F-I+II-III paste which includes an AEX (Q-Sepharose FF gel) connected to CEX resin/column (CM-Sepharose FF) However, Tanaka teaches that both columns were previously equilibrated with 20 mM sodium acetate, pH 6.0 and buffer with 1.4 mS/cm conductivity with IgG being absorbed to the CEX/CM-Sepharose FF resin and eluted with 0.5 M sodium acetate buffer, pH 7.0, with 25 mS/cm conductivity. (p.28, last ¶ and spanning to p. 29 1st ¶). 

The current claims on the other hand as newly amended require contacting the cation exchange at a pH in the range of from 5.0 to 6.0 and a conductivity in the range of from 16 to 30 mS/cm, and recovering IgG (see claim 33, subsection (d) and also claim 53). Tanaka also does not teach or suggest that conditions of pH and conductivity bind properdin to the CEX.

Applicant appears to have recognized an unexpected advantage to a method to the currently claimed purification schemes which include a cation exchange step under conditions (pH in the range of from 5-6 and a conductivity in the range of from 16-30 mS/cm such that properdin binds to the cation exchange material to obtain an IgG composition having a reduced properdin content. In fact, the specification discloses that conditions were particularly effective for reducing both properdin and polymer content (see example 5). 

Also considered pertinent to the current claims is Teschner et al. (US 2013/0058961). Teschner discloses a method for reducing the amidolytic and anti-complement activity (ACA) content of an immunoglobulin composition through the use of CEX. However, Tanaka teaches the IgG binding of the CEX resin with a plasma-derived immunoglobulin composition at a pH between 4.8 and 5.6 and a conductivity of no more than 11 mS/cm and elution with a buffer that includes a pH of at least 7.5 and a conductivity of at least 15 mS/cm (¶86). The current claims as noted above require different conditions; contacting the IgG composition with the CEX at a pH in the range of from 5-6 and at a conductivity in the range of form 16-30 mS/cm such that properdin is bound to the CEX to obtain an IgG composition having a reduced properdin content. As with Tanaka, Teschner also does not mention anything about the impurity properdin. 


Finally, applicant has overcome the prior rejection under 35 USC 112 for indefiniteness given the claim amendments.

Accordingly, claims 33-41, 43-46, 48-59 and 65-68 are deemed allowable. 

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 27, 2021				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644